Newcomb, P. J.,
Assumpsit for the price of sundry merchandise.
While the above caption is that of the statement, the plaintiff is named in three different ways on the record. It is impossible to say whether it is a corporation, a copartnership or an individual doing business under an assumed name. The defect is one of form rather than substance. Hence, it can be dealt with now only by treating this affidavit as a motion to strike off.
As such, the motion is allowed and the statement will be stricken off at the end of fifteen days unless a more specific statement shall have been filed in the meantime showing the identity of plaintiff.
From William A. Wilcox, Scranton, Pa.